Citation Nr: 1742519	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for rheumatoid arthritis, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Bill Parker, Jr., Agent


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1973, to include service in the Republic of Vietnam.  The Veteran served in the United States Army Reserve from March 1973 to January 1975 and in the Alabama Army National Guard from January 1975 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing has been associated with the claims file.  

This matter was remanded by the Board in December 2014 for further development and has since been returned to the Board for appellate review.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM).  LCM contains the hearing transcript and medical records from Montgomery VAMC dated September 2004 to July 2012.  The remaining documents in LCM are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Where VA cannot obtain non-federal records, VA should provide the claimant with notice of that fact.  38 C.F.R. § 3.159(e) (2016).  Such notice must identify the records VA was unable to obtain, explain the efforts VA made to obtain the records, describe any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notify the claimant that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)

At the 2013 Board hearing, the Veteran for the first time reported treatment from a private physician in the early 1980s, Dr. T.  In the 2014 remand, the Board directed the RO to attempt to obtain these records after obtaining authorization from the Veteran.  In an April 2016 letter, the RO requested that the Veteran submit forms to permit VA to obtain private medical records from Dr. T.  Although the Veteran returned the forms in June 2016, the forms were incomplete.  The RO took no further action, include notifying the Veteran that the forms were incomplete, that they could not attempt to obtain the records without complete forms, and/or that the records were not obtained.  See 38 C.F.R. § 3.159(e).  Remand is thus warranted.

Second, regarding hypertension, remand is required for a VA examination.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  Here, there is a diagnosis of hypertension.  Additionally, the Veteran served in Vietnam.  See 38 C.F.R. § 3.307(a) (2016).  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.  Although there is no presumption of service connection to hypertension secondary to herbicide exposure, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx; see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (noting that NAS in 2006 and 2008 previously elevated hypertension to "Limited or Suggestive Evidence" category).  Accordingly, the Board finds that the AOJ should obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, specifically, Dr. T from Drew, Alabama.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions:  

a. Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset during, or is otherwise related to, active service.

b. Is it at least as likely as not (50 percent or greater probability) that hypertension is due to Agent Orange exposure during service, despite the fact that hypertension is not a presumptive disorder.  The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




